SHARE EXCHANGE AGREEMENT by and among Island Scallops Ltd a British Columbia Company on the one hand; and Granscal Sea Farms Ltd, a Kanish Bay Company and all of the Shareholders of Granscal Sea Farms Ltd. on the other hand As at July 1,2008 SHARE EXCHANGE AGREEMENT This Share Exchange Agreement, dated as of July 1, 2008 (this "Agreement"), is made and entered into by and among Granscal Sea Farms Ltd., a Kanish Bay Company ("Granscal") and the shareholders of Granscal, listed on Schedule I attached (each, a. "Granscal Shareholder," collectively, the "Granscal Shareholders"), on the one hand; and Island Scallops Ltd., a British Columbia company ("ISL") on the other hand. RECITALS WHEREAS, the Board of Directors of ISL has adopted resolutions approving ISL's acquisition o shares of Granscal (the "Acquisition") upon the terms and conditions hereinafter set forth in this Agreement; WHEREAS, the Granscal Shareholders own, an amount of shares of common stock of Granscal, constituting 100% of the issued and outstanding capital stock of Granscal (the "Granscal Shares"), and the Granscal Shareholders desire to sell their Granscal Shares pursuant to the terms and conditions of this Agreement; NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: ARTICLE 1 THE ACQUISITION 1.1The Acquisition: Upon the terms and subject to the conditions hereof, at the Closing (as hereinafter defined) the Granscal Shareholders will sell, convey, assign, transfer and deliver to ISL one or more stock certificates representing the Granscal Shares, and ISL will, in consideration for the Granscal Shares: (a)transfer to the Granscal Shareholders, one or more stock certificates representing 400,000 shares in the capital of Edgewater Foods International (the EDWT Shares”.); (b)pay to the Granscal Shareholders the sum of $30,000.00, in equal monthly payments in the amount of $5,000.00 each, commencing the last day of September 30, 2008 and continuing on the same date of each and every consecutive month until fully paid. This obligation shall be secured by a Promissory Note of lSL in the form attached as Schedule “A”; (c)pay to the Granscal Shareholders a sum equal to a 50% share of the gross revenue earned on account of the sale of its 2004, 2005 and 2006 brood year inventory currently in the water (to be paid out as and when received by ISL). 1.2Closing. The closing of the Acquisition (the "Closing") shall be deemed to take place as of July 1, 2008, or on such other date as may be mutually agreed upon by the parties. Such date is referred to herein as the "Closing Date." Notwithstanding the Closing Date, the delivery of stock certificates representing the Granscal Shares and the EDWT Shares to the parties entitled hereunder will take place on or before November 30, 2008 With the exception of any stock certificates which must be in their original form, any copy, fax, e-mail or other reliable reproduction of the writing or transmission required by this Agreement or any signature required thereon may be used in lieu of an original writing or transmission or signature for any and all purposes for which the original could be used, provided that-such copy, fax, e-mail or other reproduction is a complete reproduction of the entire original writing or transmission or original signature, and the originals are promptly delivered thereafter. 1.3Taking of Necessary Action; Further Action. If at any time after the Closing, any further action is necessary or desirable to carry out the purposes of this Agreement, Granscal, the Granscal Shareholders, and/or ISL will take all such lawful and necessary action. ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF GRANSCAL Granscal hereby represents and warrants to ISL as follows: 2.1Organization.
